             Case 20-03402 Document 12 Filed in TXSB on 08/27/20 Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


    In re:                                                  Chapter 11

    NEIMAN MARCUS GROUP LTD LLC, et                         Case No. 20-32519 (DRJ)
    al.,
                                                            (Jointly Administered)
                               1
                    Debtors.


    MARIPOSA INTERMEDIATE                                   Adv. Proc. No. 20-03402
    HOLDINGS LLC, NEIMAN MARCUS
    GROUP LTD LLC, and THE NEIMAN
    MARCUS GROUP LLC,

              Plaintiffs,
    v.
    MARBLE RIDGE CAPITAL LP and
    MARBLE RIDGE MASTER FUND LP,

                    Defendants.




    DEFENDANTS’ WITNESS LIST & EXHIBIT LIST FOR AUGUST 27, 2020 HEARING
Defendants file this Witness and Exhibit List for the hearing to be held on August 27, 2020 at

3:30 p.m. (prevailing Central Time) (the “Hearing”) as follows:




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc. (9271);
BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC (5829); NEMA
Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage Parent Corporation
(9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust (3700); NMG California
Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664); NMG Notes PropCo LLC
(1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term Loan PropCo LLC (0786); NMG
Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC
(6074); and Worth Avenue Leasing Company (5996). The Debtors’ service address is: One Marcus Square, 1618
Main Street, Dallas, Texas 75201.

                                                        1
          Case 20-03402 Document 12 Filed in TXSB on 08/27/20 Page 2 of 3




                                           WITNESSES

The Defendants may call the following witnesses at the Hearing:

      1. Daniel Kamensky


                                              Exhibits


 EXHIBIT DESCRIPTION               MARK OFFER OBJECT               ADMIT W/D DISPOSITION
                                                                             AFTER
                                                                             TRIAL

             Declaration of
 1.          Daniel
             Kamensky
             Exhibit A to the
 2.          Declaration of
             Daniel Kamensy
 3.          Exhibit B to the
             Declaration of
             Daniel Kamensy
 4.          Exhibit C to the
             Declaration of
             Daniel Kamensy


                                  RESERVATION OF RIGHTS
Defendants reserve the right to call or to introduce one or more, or none, of the witnesses and

exhibits listed above, and further reserve the right to supplement this list prior to hearing.




                                                  2
      Case 20-03402 Document 12 Filed in TXSB on 08/27/20 Page 3 of 3




Dated: August 27, 2020
                                         Respectfully submitted,


                                         /s/ Zachary D. Rosenbaum
                                         Michael S. Kim
                                         Zachary D. Rosenbaum
                                         Daniel J. Saval
                                         Leif T. Simonson
                                         Alexandra Fellowes

                                         KOBRE & KIM LLP

                                         800 Third Ave
                                         New York, New York 10022
                                         Telephone: +1 212 488 1200
                                         Facsimile: +1 212 488 1220
                                         Email:
                                         Michael.Kim@kobrekim.com
                                         Zachary.Rosenbaum@kobrekim.com
                                         Daniel.Saval@kobrekim.com
                                         Leif.Simonson@kobrekim.com
                                         Alexandra.Fellowes@kobrekim.com

                                         Attorneys for Marble Ridge Capital LP and
                                         Marble Ridge Master Fund LP




                                     3
